 

--UERAL CORRECTIONAL INST. #4
P.O. BOX 1000

BUTNER, NORTH CAROLINA 27509

DATE: Q-26 77

“SPECIAL/LEGAL MAIL”

The enclosed letter was Processed through special mailing
procedures for forwarding to you. The letter has been

neither opened or inspected. If the writer raises a question
or problem over which this facility has ju

      

 

n, you

may wish to return the material for further n

of clarification. !f the writer enrcie 5eC TEED; ce for

for audlessse, pica clurn the « d

to the albOve addicss.

] f Ni
ly ; RK FrPSa— Fors
iy Wray it tly eel fpedpealtfagigfpetefed dete on. PS aos
SO0-6680r LHSOEZH Hore

1137 AS ia
- Ss Payun _ dive a8v1804 “SA
ELGZ-LOFLZ Agen
u

 
 

    

 

 

L ‘81g ‘nog } sn _—
LS JOHEN M PZE _
EUIICJESYLON ISiq sippy = SH
19ID BUL IO B9IYO Cara a,
290° LPBBE R19 Jose. C1 IO
Rin? If Vit ‘Toumng
DOOO DETT #TOed Oe 18 &¥ 60SL7 ON
2—E0¢2 FEL fan Aa eek
uu "| wonnnsuy peuonsar0; yesapayy
¢ re Ioquuiniyy 4 SOUL A]
0 Sheet ao ee a ad a , *
eae Oi LD-Leb6cH# [VHF um ee
hee It MEY 4

 

REECE

 

 

00°0$ *
Qy st HY a
> “LOS ON ‘HENINS

Case 1:13-cr-004325-TDS Document 170-1 Filed 03/01/19 Pane 1 of 1
